Citation Nr: 1813721	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-42 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 25, 2013 for the grant of service connection for asbestosis, bilateral (claimed as chronic obstructive pulmonary disorder (COPD)).

2.  Entitlement to an initial compensable evaluation for asbestosis, bilateral (claimed as COPD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from February 1952 to February 1956.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial compensable evaluation for asbestosis, bilateral (claimed as COPD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 25, 2013, the VA received the Veteran's formal application for benefits for service connection for asbestosis of the lungs.

2.  A May 2014 rating decision granted service connection for asbestosis, bilateral (claimed as COPD), effective February 25, 2013.  The effective date was the date of the claim for service connection.

3.  There is not clear evidence of any administrative irregularity by the agency of original jurisdiction, and VA received no communication from the Veteran, or any authorized representative, that constitutes a formal claim for asbestosis, bilateral (claimed as COPD) prior to February 25, 2013.





CONCLUSION OF LAW

1.  The criteria for an effective date, earlier than February 25, 2013, for the grant of service connection for asbestosis, bilateral (claimed as COPD) are not met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO provided notice to the Veteran in the February 2013 VA Form 21-526EZ.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Laws and Regulations

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed. 38 C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). 

Factual Background and Analysis

The earliest document that can be construed as a claim for service connection for asbestosis, bilateral (claimed as COPD) is the formal application for benefits, VA Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) which is date-stamped as having been received by the RO on February 25, 2013. 

The May 2014 rating decision granted service connection for asbestosis, bilateral (claimed as COPD) an initial noncompensable disability evaluation, effective February 25, 2013, which was the date that the claim was received.

Based on the evidence, the Board finds that an effective date earlier than February 25, 2013 for service-connected asbestosis, bilateral (claimed as COPD) is not warranted as the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for this specific benefit.

As the Veteran's claim for service connection for asbestosis, bilateral (claimed as COPD) was not received within one year of his February 1956 separation from service, the effective possible effective date is the date of receipt of the Veteran's claim, February 25, 2013.  38 C.F.R. § 3.400(b) (2) (i).

Accordingly, the Board finds that there otherwise is no basis for the assignment of an effective date earlier than February 25, 2013, for the award of entitlement to service connection for asbestosis, bilateral (claimed as COPD).  The claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for this specific benefit.

Under these circumstances, the claim for an earlier effective date must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than February 25, 2013, for the award of entitlement to service connection for asbestosis, bilateral (claimed as COPD), that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

Entitlement to an effective date earlier than February 25, 2013 for the grant of service connection for asbestosis, bilateral (claimed as COPD) is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim remaining on appeal. 

The May 2014 rating decision granted service connection for asbestosis, bilateral (claimed as COPD) at an initial noncompensable disability rating under Diagnostic Code 6833.

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease (General Formula).  See 38 C.F.R. § 4.97, Diagnostic Code 6833.  The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where the Forced Vital Capacity (FVC) is 75 to 80 percent of predicted value or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of predicted value.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value.  A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. 
 § 4.96.  If the DLCO (SB) test is not of record, the disability may be rated based on alternative criteria as long as the examiner explains why the DLCO (SB) test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2) (2017).

The Veteran underwent a VA examination in March 2014 where a PFT was conducted.  His FVC was 105 percent predicted 

However, it appears that all PTF results on the March 2014 VA examination only show pre- bronchodilator values, and therefore they do not provide sufficient details to evaluate the Veteran's disability under the pertinent rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6843.  

The Board also notes that no DLCO (SB) reading was provided on the March 2014 VA examination as the examiner noted that DLCO testing was "not indicated in the Veteran's particular case".

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Thus, the March 2014 VA examination results do not include all of the necessary information to adequately rate the Veteran's asbestosis disability and a new VA respiratory examination is required to determine the current severity of his service-connected asbestosis disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  After the development requested above has been completed to the extent possible, the Veteran should also be scheduled for VA examination before an appropriate physician to determine the current level of severity of his service-connected asbestosis disability.

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination reports should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's asbestosis disability.

The examination should include a pulmonary function test, as well as any other tests and studies deemed necessary by the examiner.  The results of the PFT must indicate: (a) the percentage of predicted FEV-1 and FEV-1/FVC and (b) the percentage of predicted DLCO (SB).

The examination report must include pre-bronchodilator and post-bronchodilator studies unless the examiner determines that post-bronchodilator studies should not be done and states why.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected asbestosis disability on his ability to work. 

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


